Case 1:18-cv-10225-MLW Document 468-1 Filed 01/27/20 Page 1 of 3




           EXHIBIT A
                                                                            Case 1:18-cv-10225-MLW Document 468-1 Filed 01/27/20 Page 2 of 3




                                                                                        Approved, Pending, Denied,
                                                                       YES/NO                   Unknown                     YES/NO                                                                                                               YES/NO
                                                                                                                                                                                                                                            Consideration of
                                                                                                                                                                                                                                                Potential
                                                                                                                                                                                                       Date                                  Eligibility for a
                                                                                                                                           Stay of                                        OSUP
Detention                                        Country of   U.S.C.     Final Order                                 Attorney                                                                          POCR       Date POCR Conducted         Form I-601A,       ERO Decision Maker
            A-Number   Last Name    First Name                                         I-130      I-212    I-601A               Criminal   Removal (I-   Attorney Name, Phone and Email   Revocation
  Date                                           Origin       Spouse     & Date                                      (G-28)                                                                            Notice     and Decisions              Application for         FOD/DFOD
                                                                                                                                           246)                                           Date
                                                                                                                                                                                                       Issued                                  Provisional
                                                                                                                                                                                                                                                Unlawful
                                                                                                                                                                                                                                            Presence Waiver
                                                                                                                                                         Attorney Zoila Marisol Gomez,
                                                                                                                                                         Gomez and Palumbo LLC, 84 East                           11/22/2019: POCR and
                       Rodriguez-   Salvador     Dominican               Yes -                                                                           Haverhill Street,                             10/18/20   CD conducted.
9/3/2019                                                      Yes                      Pending    No       No        Yes        Yes        No                                             N/A                                                      Yes                  FOD
                       Aguasviva    Bienvenido   Republic                09/22/2016                                                                      Lawrence, MA 01841, 978-683-                  19         12/05/2019: continued
                                                                                                                                                         1460,                                                    detention letter served
                                                                                                                                                         zoila@gomezpalumbolaw.com
Case 1:18-cv-10225-MLW Document 468-1 Filed 01/27/20 Page 3 of 3
